                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                                                  § CASE NUMBER 2:17-CR-00004-JRG-JDL
v.                                                §
                                                  §
                                                  §
DEVIN KAYE HARRISON (2),                          §
                                                  §


                                            ORDER

       The Court referred a petition, alleging violation of supervised release conditions, to United

States Magistrate Judge John D. Love at Tyler, Texas for consideration pursuant to applicable laws

and orders of this Court. The Court has received and considered the Report of the United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings, and all available

evidence.

       At the close of the March 11, 2019, revocation hearing, Defendant, defense counsel and

counsel for the government signed a standard form waiving their right to object to the proposed

findings and recommendations contained in the United States Magistrate Judge’s report,

consenting to revocation of supervised release and consenting to the imposition of the sentence

recommended in the report. Defendant also waived her right to be present and speak before the

District Judge imposes the recommended sentence. Therefore, the Court may act on the report and

recommendation immediately.

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. It is therefore:

       ORDERED that the Defendant’s plea of true to allegations as set forth in the government’s

                                                1
petition be ACCEPTED. Based upon the Defendant’s plea of true to the allegations, the Court

finds that the Defendant violated the conditions of her supervised release. It is further:

        ORDERED that the Defendant’s supervised release be REVOKED. Judgment and

commitment will be entered separately, in accordance with the Magistrate Judge’s

recommendations. It is further:
    .
      ORDERED that the Defendant be committed to the custody of the Bureau of Prisons to be

imprisoned for a term of 12 months and 1 day imprisonment, with no supervised release to follow.

It is further:

        RECOMMENDED Defendant serve her sentence at FPC Bryan, if available. It is further:

        RECOMMENDED Defendant receive substance abuse treatment and counseling, if

available.
         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 14th day of March, 2019.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
